MEMORANDUM **
Tsi Fiung Liu, a native and citizen of China, petitions for review of an order of the Board of Immigration Appeals (“BIA”) dismissing his appeal from an Immigration Judge’s order denying his application for asylum and withholding of deportation. Because the transitional rules apply, see Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir.1997), this court has jurisdiction under 8 U.S.C. § 1105a(a), see Avetova-Elisseva v. INS, 213 F.3d 1192, 1195 n. 4 (9th Cir.2000). We review for substantial evidence the BIA’s findings that Liu has not established eligibility for asylum. Id. We deny Liu’s petition for review.
Because substantial evidence supports the BIA’s finding that Liu will not be subjected to a disproportionately severe punishment for his illegal departure, Liu is not eligible for asylum. See Li v. INS, 92 F.3d 985, 988 (9th Cir.1996) (indicating that criminal prosecution for illegal departure is not considered persecution).
Because Liu failed to demonstrate eligibility for asylum, he necessarily failed to meet the more stringent standard required for withholding of deportation. See Fisher v. INS, 79 F.3d 955, 961 (9th Cir.1996) (en banc).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.